LEE, J.
This action was to recover damages alleged to have been sustained by respondent on account of fraudulent representations made by appellant, upon two causes of action arising out of the same transaction.
Appellant demurred to the amended complaint, which demurrer was overruled, and he having failed to plead further, his default was entered. Thereafter the court heard and considered evidence offered on behalf of respondent in support of the allegations of the complaint. Findings of fact and conclusions of law were made and a judgment was entered thereon, from which judgment, as subsequently modified, this appeal is taken.
When the cause was reached for argument in this court, neither party appeared, and no briefs were filed. Upon this state of the record, and in accordance with Rule 48 of this court, the record has been examined to ascertain whether it is sufficient to support the judgment as entered. (Ellsworth v. Hill, 34 Ida. 359, 200 Pac. 1067; Hoffman v. Payette Heights Irr. Dist., 35 Ida. 375, 205 Pac. 515.) The record does not diselose any fundamental errors in the trial below, and the judgment is affirmed, with costs to respondent.
Rice, C. J., and Budge, McCarthy and Dunn, JJ., concur.